DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II (claims 5-7 and new claims 11-14, 17, and 18) in the reply filed on 08/18/2021 is acknowledged.  The traversal is on the ground(s) that 1) the office has not shown a requisite search burden, and 2) that the International Searching Authority determined that original claims 1-9 did not lack unity of invention.  
This is not found persuasive because regarding 1), the 06/23/2021 office action explicitly states on page 3 that groups I, II, and III are classified in C22F 1/047, C22C 21/06, and B64C 1/00 respectively. According to MPEP 808.02, to which the applicant appears to be referring, patents need not be cited to show separate classification or different fields of search. 
Regarding 2), according to MPEP 1893.03(d) “[i]f the examiner finds that a national stage application lacks unity of invention under § 1.475, the examiner may in an Office action require the applicant in the response to that action to elect the invention to which the claims shall be restricted.” See also 37 CFR 1.499.   In the instant case, for the reasons outlined in the 06/23/2021 office action, the examiner has found that the present national stage application lacks unity of invention, and the finding was conducted in accordance with the lack of unity standard outlined in at least MPEP 1893.03(d), 1850, and 1875; as such, the finding is maintained.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4, 8-10, and 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or 08/18/2021.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 08/18/2021 has been entered. Claims 1-9 are amended and claims 10-18 are new; no claims have been cancelled. Claims 1-4, 8-10, and 15-16 are withdrawn. Accordingly, claims 1-18 are pending with claims 5-7, 11-14, and 17-18 under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Norman et al. (FR 2889852 B1; of record; English translation cited and attached in previous office action).
Regarding claims 5 and 11-12, Norman discloses the following composition for an aluminum-magnesium alloy that is produced via extrusion, forging, or creep (page 1, lines 15-25), which meets the claimed “wrought product made of an aluminum alloy”:
Element (wt %)
Instant claim 5
Instant claims 11-12
Claim 1 of Norman
Mg
3.8-4.2
3.8-4.2
3.5-6.0
Mn
0.3-0.8
0.5-0.7
0.4-1.2
Sc
0.1-0.3
0.1-0.3
<0.5
Zn
0.1-0.4
0.1-0.4
<1.7
Ti
0.01-0.05
0.015-0.030 (claims 11-12)
0.03-0.2
Zr
0.07-0.15
0.08-0.12
<0.5
Cr
<0.01
<0.01
<0.3
Fe
<0.15
<0.15
<0.5
Si
<0.1
<0.1
<0.5
Al
Balance
Balance
Balance
Other elements (total)
≤0.15 (0.05% each)
≤0.15 (0.05% each)
<1.05 (sum of upper bounds of Cu, Li, Ag)


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to the limitation in the preamble of “obtainable by the method according to claim 1”, it is noted that “obtainable” is not a term that positively requires obtaining the claimed product from claim 1. Furthermore, even if claim 5 did positively state that the product is 
Regarding claim 17, Norman teaches the wrought aluminum product as applied to claim 5 above. With regard to the claim limitation of “wherein in c), the equivalent time at 400°C is in a range of from 6 to 30 hours, it is noted that the claim is directed to a product and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). In the instant case, however, there is no clear indication of what structure/property is imparted onto the claimed product via the (assumed) product-by-process limitation; thus, the limitation is interpreted as not being further limiting to the structure of the claimed product.
Regarding claim 18, Norman teaches the wrought aluminum product as applied to claim 5 above, and further teaches that in one embodiment, the aluminum alloy can be made into a sheet with a thickness of “up to 12.5 mm thick” (page 4, line 162 – page 5, line 2). In the case prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Norman et al. (FR 2889852 B1; of record; English translation cited and attached in previous office action) in view of Mooy et al. (US 20110017055 A1).
Regarding claims 6 and 13, Norman discloses the following composition for an aluminum-magnesium alloy that is produced via extrusion, forging, or creep (page 1, lines 15-25), which meets the claimed “wrought product made of an aluminum alloy”:
Element (wt %)
Claimed composition of instant claim 6 (according to instant claim 3)
Claim 1 of Norman
Mg
3.8-4.2
3.5-6.0
Mn
0.3-0.8
0.4-1.2
Sc
0.1-0.3
<0.5
Zn
0.1-0.4
<1.7
Ti
0.01-0.05
0.03-0.2
Zr
0.07-0.15
<0.5
Cr
<0.01
<0.3
Fe
<0.15
<0.5
Si
<0.1
<0.5
Al
Balance
Balance
Other elements (total)
≤0.15 (0.05% each)
<1.05 (sum of upper bounds of Cu, Li, Ag)


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
able” is not a term that positively requires obtaining the claimed product from claim 3. Furthermore, even if claim 6 did positively state that the product is claimed according to the method of claim 3, it is noted that the claim is directed to a product and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).
Norman discloses that in one embodiment, the aluminum alloy can be made into a sheet with a thickness of “up to 12.5 mm thick” (page 4, line 162 – page 5, line 2). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Norman is silent regarding the tensile yield stress being within the claimed ranges of at least 250 MPa and 260 MPa as measured in the LT and L directions, respectively, for claim 6, and 260 MPa and 270 MPa, respectively, for claim 13.

Mooy discloses 5xxx aluminum and wrought aluminum alloy products made therefrom (Abstract).
Mooy discloses improved 5xxx aluminum alloys and products made therefrom; the new 5xxx aluminum alloy products may achieve an improved combination of properties by solution heat treatment due to, for example, the presence of copper [Abstract].

Mooy further teaches that the new 5xxx aluminum alloy contains at least about 0.05 wt. % Cu and is solution heat treated [0046].
Mooy further teaches that the new 5xxx aluminum alloys may realize at least equivalent performance to prior art alloys, while realizing an improved performance in at least one other property, such as a combination of at least two of the following: strength, toughness, ductility, corrosion resistance, formability, ballistics performance, fatigue performance, surface quality and/or weldability, among others [0044].
As can be seen from Table 3, all of the experimental 5xxx alloys have tensile yield strengths of about 398.5 MPa and above, which are all significantly greater than the minimum bounds of 250 MPa and 260 MPa respectively for (a) and (b) of claim 6, and 260 MPa and 270 MPa respectively for (a) and (b) of claim 13. Mooy does not explicitly disclose that the measured tensile yield stress is measured in the L or LT directions (L being longitudinal, i.e. length; LT being transverse to longitudinal, i.e. width). However, in the case that the aluminum product is processed into the form of a sheet [0077]-[0078] (and would therefore be “wrought” – see para. 0006), which as discussed above has an overlapping thickness with the claimed sheet, it is prima facie expected that the L and LT tensile yield stresses of the sheet of Norman in view of Mooy are similar to each other in the same manner that the claimed L and LT tensile yield stresses are similar to each other (the claimed L and LT values only differ by about 10 MPa). Therefore, in view of the substantially higher tensile yield strength of about 400 MPa as disclosed by Mooy, it is prima facie expected for the L and LT tensile yield stress measurements claim 6 and 260 MPa and 270 MPa, respectively, for claim 13.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 5xxx series aluminum alloy Norman to include Cu in an amount of “about 0.05 wt. % Cu” [0046] to predictably improve performance in at least one other property, such as a combination of at least two of the following: strength, toughness, ductility, corrosion resistance, formability, ballistics performance, fatigue performance, surface quality and/or weldability, among others [Mooy 0044].
Regarding claims 7 and 14, Norman in view of Mooy teach the wrought product as applied to claim 6 above. Norman is silent regarding the toughness being within the claimed ranges when measured in the claimed manner of being “measured on specimens of type CCT760 in the L-T direction (where 2ao = 253 mm), for an effective crack growth Δaeff of 60 mm, is at least” 155 MPa √m (claim 7) or 165 MPa √m (claim 14); Norman is also silent regarding the toughness being within the claimed ranges when measured in the claimed manner of being “measured on specimens of type CCT760 in the T-L direction (where 2ao = 253 mm), for an effective crack growth Δaeff of 60 mm, is at least” 160 MPa √m (claim 7) or 170 MPa √m (claim 14)
However, Norman in view of Mooy, as discussed in the rejection of claim 6 above, teach a substantially similar composition and substantially similar mechanical properties such as the tensile yield strength. 
In addition to the inclusion of Cu in an amount of about 0.05 wt%, Mooy teaches similar processing conditions, such as homogenizing at 860°F (460°C) for 16 hours [0089], which is similar to the applicant’s disclosed temperature range of 370-450°C for 2-50 hours (see page 7, 
Thus, it is prima facie expected for the alloy of Norman in view of Mooy to possess the claimed toughness values in view of the overlapping tensile yield strength properties and similar processing conditions of Norman in view of Mooy who both teach wrought 5xxx series aluminum alloys. In addition, Mooy discusses that mechanical properties such as strength, toughness, ballistics performance, and fatigue performance can be improved [0044]; one of ordinary skill in the art would recognize that toughness, ballistics performance, and fatigue performance are qualities that are representative of the claimed “toughness” and “crack growth” characteristics/measurements. Thus, improving a 5xxx aluminum alloy with respect to these properties would necessarily improve the claimed properties of toughness for an effective crack growth.
Citation of Pertinent Prior Art
	Telioui et al. (US 20130146186 A1; cited in 08/18/2021 IDS) discloses a similar overlapping composition for a 5xxx series Al-Mg alloy (Abstract).
	Lin (US 20140251511 A1) discloses a heat treatable aluminum alloy which increases in its tensile yield strength after aging (Abstract, Figs. 1-3).
The Aluminum Association (NPL; “International Alloy Designations and Chemical Composition Limits for Wrought Aluminum and Wrought Aluminum Alloys”, January 2015, The Aluminum Association; cited in 08/18/2021 IDS), hereinafter referred to as “The AA”, discloses many compositions for 5xxx series wrought aluminum alloys that are similar to the claimed composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735